Exhibit 10.33

Summary Description of 2010 Compensatory Arrangements for Named Executive
Officers

On February 4, 2010 and February 16, 2010, the Compensation Committee of the
Board of Directors of Alphatec Holdings, Inc. approved the 2010 salaries, target
bonus percentages and perquisites for the Company’s named executive officers as
further described below.

Salaries

 

Name and Title

   2009 Base
Salary    2010 Base
Salary    Percentage
Increase

Dirk Kuyper, President and CEO

   $ 375,000    $ 425,000    13.3%

Peter C. Wulff, Chief Financial Officer and VP

   $ 260,000    $ 273,000    5%

Stephen P. Lubischer, VP, Sales

   $ 245,000    $ 249,900    2%

Mitsuo Asai, President, Alphatec Pacific

   $ 284,775    $ 293,318    3%

Ebun S. Garner, Esq., General Counsel and VP

   $ 230,000    $ 243,800    6%

Target Bonus Percentages

With respect to each of the executive officers above, 2010 target cash bonuses
will be determined according to a formula expressed as percentages of the
respective executive officer’s base salary, and will be subject to adjustments
based on the percentage to which the targeted applicable performance criteria is
achieved. The table below sets forth for each of the executive officers listed
therein the percentage of the base salary that such executive officer is
eligible to receive as a cash bonus in 2010 upon the achievement of performance
criteria established by the Compensation Committee of the Board of Directors.

 

Name and Title

   2010 Base
Salary    2009
Bonus Percentage Upon
100%
Achievement of
Performance Criteria   2010
Bonus Percentage Upon
100%
Achievement of
Performance Criteria

Dirk Kuyper, President and CEO

   $ 425,000    100%   88.23%

Peter C. Wulff, Chief Financial Officer and VP

   $ 273,000    50%   50%

Stephen P. Lubischer, VP, Sales

   $ 249,900    85%   85%

Mitsuo Asai, President, Alphatec Pacific

   $ 293,318    35%   35%

Ebun S. Garner, Esq., General Counsel and VP

   $ 243,800    50%   50%

Perquisites

The Compensation Committee of the Board of Directors awarded Mr. Kuyper the
following perquisites as of February 16, 2010: (i) reimbursement of up to
$10,000 annually in connection with Mr. Kuyper’s purchase of a long-term
disability insurance policy, and (ii) reimbursement of up to $5,000 over a
two-year period in connection with Mr. Kuyper undergoing an executive physical.